Citation Nr: 0300548	
Decision Date: 01/10/03    Archive Date: 01/28/03

DOCKET NO.  02-03 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel



INTRODUCTION

The veteran served on active duty from December 1942 to 
October 1945.  He died in October 2000.  The appellant is 
his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the August 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Los Angeles, California (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  At the time of his death, the veteran was service 
connected for gunshot wound of the left thigh, gunshot 
wound of the right thigh, multiple scars, and residuals of 
pneumonia.

3.  The preponderance of the medical evidence shows that a 
disability of service origin did not cause, hasten, or 
materially and substantially contribute to the veteran's 
death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1103, 
1310, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), 3.312 (2002). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits, and 
redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits.  See 38 U.S.C. 
§§ 5103, 5103A (West Supp. 2002); 38 C.F.R. §§ 3.102, 
3.159 (2002).

In this case, VA's duties have been fulfilled to the 
extent possible.  First, VA must notify the appellant of 
evidence and information necessary to substantiate her 
claim and inform her whether she or VA bears the burden of 
producing or obtaining that information or evidence.  See 
38 U.S.C. § 5103A (West Supp. 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, 
the appellant was informed of the evidence needed to 
substantiate her claim by means of the February and August 
2001 rating decisions, and the March 2002 Statement of the 
Case.

In the rating decisions, the appellant was informed of the 
basis for the denial of her claim and of the type of 
evidence that she needed to submit to substantiate her 
claim.  In the Statement of the Case, the RO notified the 
appellant of all regulations pertinent to her claim, 
informed her of the reasons for the denial, and provided 
her with additional opportunity to present evidence and 
argument in support of her claim.  The Statement of the 
Case also specifically informed the appellant of the 
provisions of the VCAA.  Therefore, the Board finds that 
the rating decisions, Statement of the Case, and related 
letters provided to the appellant specifically satisfy the 
notice requirements of 38 U.S.C.A. § 5103 of the new 
statute. 

VA must also make reasonable efforts to assist the 
appellant in obtaining evidence necessary to substantiate 
the claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002).  Here, the RO obtained and considered service 
medical records, VA clinical records, and a medical 
opinion submitted by the appellant.  The Board observes 
that the veteran's representative has suggested that an 
independent medical opinion should be obtained.  However, 
the Board finds that another medical opinion is not 
necessary because, as explained further below, the record 
contains sufficient medical evidence to evaluate the 
claim.  See 38 U.S.C.A. § 5103A(d)(2) (West Supp. 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  
Therefore, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 

The law provides that Dependency and Indemnity 
Compensation benefits may be payable to a surviving spouse 
of a veteran who dies from a service-connected or 
compensable disability.  See 38 U.S.C.A. § 1310 (West 1991 
& Supp. 2002).  The death of a veteran will be considered 
as having been due to a service-connected disability when 
the evidence establishes that such disability was either 
the principal or a contributory cause of death.  38 C.F.R. 
§ 3.312(a) (2002).  A principal cause of death is one 
which, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  A 
contributory cause of death is one which contributed 
substantially or materially to cause death, or aided or 
lent assistance to the production of death.  38 C.F.R. 
§ 3.312(c). 

The appellant contends that the veteran's death was due to 
his service-connected gunshot wounds of the thighs or is 
otherwise related to his period of active service.  At the 
time of his death, the veteran was service connected for 
gunshot wound of the left thigh and gunshot wound of the 
right thigh, each rated at 20 percent, and multiple scars 
and residuals of pneumonia, each rated as noncompensable.

The Certificate of Death identified the cause of death as 
adult respiratory distress syndrome due to e-coli sepsis 
as a result of chronic pancreatitis.  An autopsy was 
performed and was used in determining the cause of death.  
Other significant conditions contributing to death were 
identified as renal failure and cerebral vascular 
accident. 

In support of her claim, the appellant submitted a March 
2001 note from a VA staff physician.  The doctor wrote 
that the appellant had requested help in support of her 
claim for service connection for the veteran's death.  The 
doctor observed that the veteran had been service 
connected for gunshot wounds.  He found that the veteran 
died of complications of pancreatitis that were most 
likely due to alcoholism.  The doctor believed that it was 
likely that the veteran's alcoholism was self-treatment 
for undiagnosed post-traumatic stress disorder (PTSD).  He 
noted that the appellant reported that the veteran had 
been guarded and anxious about his combat experiences.  
The doctor concluded that it was arguable and likely that 
the veteran's death was service connected.

The record contains extensive VA treatment records dated 
from September 1965 to the veteran's death in October 
2000.  The record also contains numerous VA examinations 
including those performed in February 1949, February 1951, 
February 1966, December 1973, February 1974, May 1974, 
February 1992, March 2000, and April 2000.

The VA treatment records and VA examinations document a 
significant history of alcohol dependence.  For example, 
the December 1973 examination diagnosed chronic 
alcoholism, and a neuropsychiatric examination performed 
in May 1974 found chronic brain syndrome associated with 
alcohol with blunting of appreciation of the surroundings 
and central nervous system impairment, chiefly cerebellar.  
VA treatment records from 1984 through 1999 show continued 
treatment for alcohol abuse with diagnoses of alcohol 
ketoacidosis, decreased appetite and weight secondary to 
alcohol abuse, alcoholic encephalopathy, and alcohol 
dementia.  The March 2000 examination noted probable 
alcohol abuse.

Nevertheless, none of the examinations or treatment 
reports contains complaints, findings, or diagnoses of 
PTSD or other psychiatric disorder.  In fact, many of the 
earlier VA examinations described the veteran's 
psychiatric status as normal.  Mental status and 
neurological examinations were performed during a 
September 1999 VA hospitalization for a cerebrovascular 
accident.  The neurological evaluation found memory and 
cognition deficits in many areas and the veteran was 
assessed with a vascular versus mixed-type dementia.  The 
mental status findings were all negative and the examiner 
found no evidence of depression.  Both the veteran and the 
appellant denied a history of depression.  No psychiatric 
diagnosis was rendered.  

In June 2000, the veteran was admitted to the VA hospital 
with acute pancreatitis.  The etiology of the pancreatitis 
was attributed to either gallstones or to alcohol abuse.  
The veteran was readmitted in October 2000 with recurrent 
pancreatitis.  The attending surgeon believed that it was 
unlikely that the veteran had gallstone pancreatitis, and 
opined that he had chronic pancreatitis.  The pancreatitis 
worsened and the veteran developed septic shock and 
multiorgan failure and went into progressive bradycardia 
and asystole until the time of his death.

Based upon the above facts, the Board finds that a 
preponderance of the evidence is against service 
connection for the cause of the veteran's death.  The 
service medical records contain no findings relevant to 
pancreatitis, renal failure, or cerebrovascular accident.  
Rather, the veteran did not suffer from these maladies 
until shortly before his death.  Likewise, no medical 
evidence has related the onset of these disabilities to 
the veteran's period of active service or to his service-
connected disabilities.

The Board also finds that a preponderance of the evidence 
is against a finding that the veteran's death was due to 
alcohol dependence that was caused by PTSD.  As discussed 
above, the veteran was never diagnosed with PTSD or any 
psychiatric disorder during his lifetime.  The Board finds 
that the numerous VA examinations and treatment records 
outweigh the opinion of the VA staff physician.  Notably, 
there is no indication that the doctor reviewed these 
medical records in formulating his opinion.  In fact, the 
doctor provides no medical reasoning or basis in 
compliance with the DSM IV for his post-mortem diagnosis 
of PTSD.  The Board also observes that the physician is 
not a psychiatrist and that the record contains no 
evidence that he ever treated the veteran.  

Based upon a self-report from the appellant, the doctor 
opined both that the veteran had PTSD and that he used 
alcohol to self-medicate the PTSD.  The Board must find 
that these opinions represent mere speculation.  Under 38 
C.F.R. § 3.102 (2002), service connection may not be based 
on a resort to speculation or even remote possibility, and 
a number of Court cases have provided additional guidance 
as to this aspect of weighing medical opinion evidence.  
See Morris v. West, 13 Vet. App. 94, 97 (1999); Bloom v. 
West, 12 Vet. App. 185, 186-87 (1999); Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Accordingly, the 
appeal is denied.



ORDER

Service connection for the cause of the veteran's death is 
denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

